     JESSICA V. RUIZ
1    Ruiz Law Firm, PLLC
2
     55 W. Franklin Street
     Tucson, Arizona 85701
3    Arizona State Bar No. 028549
     Telephone: (520) 257-4189
4    jessica@ruizlawaz.com
5    Attorney for Defendant

6                       IN THE UNITED STATES DISTRICT COURT
7                             FOR THE DISTRICT OF ARIZONA
8
                                                      NO: 21-04305MJ
9    United States of America,

10                                 Plaintiff,

11   vs.

12   Francisco Marcus-Moreno
                                  Defendant.          MOTION TO CONTINUE
13                                                    PRELIMINARY HEARING AND
                                                      DETENTION HEARING
14                                                    (COVID19 RELATED)

15      It is expected that excludable delay may result as a result of the granting of this motion.
16
     18 U.S.C. §3161. Delay in contacting clients has resulted from measures taken to limit the
17
     spread of the COVID19 pandemic.
18

19      Undersigned counsel, Jessica Valdez Ruiz, counsel for the defendant, Francisco

20   Marcus-Moreno, moves this Honorable Court to continue the preliminary hearing and
21
     detention hearing set for February 17, 2021, for a period of two weeks. The continuance
22
     is needed because though Counsel requested a telephone conference with the defendant
23

24   immediately after being assigned this CJA case, Counsel has been unable to discuss with

25   the defendant the substance needed to waive these hearings. Counsel expects to waive the
26   hearings once contact with her client is established.
27

28
1                  RESPECTFULLY submitted this 17th day of February, 2021.
2
                                           Ruiz Law Firm, PLLC
3
                                           Jessica Valdez Ruiz
4

5
                                           ____________________________
6
                                           Jessica Valdez Ruiz
7
                                           Attorney for Francisco Marcus-Moreno
8

9    Distribution: All ECF Participants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -2-
